THE THIRTEENTH COURT OF APPEALS

                                   13-14-00246-CV


                                     Sandra Miller
                                           v.
                                      Jerry Miller


                                  On Appeal from the
                    105th District Court of Kenedy County, Texas
                             Trial Cause No. 12-CV-075


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



October 30, 2014